Petition for Writ of Mandamus Denied and Memorandum Opinion filed January 13,
2012.




                                                In The

                          Fourteenth Court of Appeals
                                           ____________

                                       NO. 14-12-00021-CV
                                            ____________

                         IN RE PETER MARCUS JONTE, Relator


                                 ORIGINAL PROCEEDING
                                   WRIT OF MANDAMUS
                                       308th District Court
                                      Harris County, Texas
                               Trial Court Cause No. 2011-41029



                         MEMORANDUM                          OPINION

        On January 11, 2012, relator filed a petition for writ of mandamus in this court.
See Tex. Gov’t Code § 22.221; see also Tex. R. App. P. 52. Relator complains that
respondent, the Honorable James Lombardino, presiding judge of the 308th District Court
of County, Texas, ordered the case referred to mediation and denied his motion to dismiss
the underlying case.1

1
 Relator also filed a motion for emergency stay requesting we set aside the order to mediation. The trial
court signed the order referring the case to mediation on December 12, 2011. According to relator, the
matter was scheduled for mediation the day after the petition and emergency motion were filed. We
denied the emergency motion on January 12, 2012.
      Relator has not established that he is entitled to mandamus relief. Accordingly, we
deny relator's petition for writ of mandamus.


                                         PER CURIAM

Panel consists of Justices Frost, Brown, and Christopher.




                                            2